Filed 9/2/21 Schrage v. Schrage CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 LEONARD SCHRAGE,                                                  B298119

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No. BC579623)
           v.

 MICHAEL SCHRAGE et al.,

           Defendants and Appellants.


      APPEAL from orders and a judgment of the Superior Court
of Los Angeles County, Yvette M. Palazuelos and Daniel J.
Buckley, Judges. Affirmed as modified in part and reversed in
part.
      Randall S. Waier for Defendants and Appellants.
      Manatt, Phelps & Phillips, Benjamin G. Shatz, Kishan H.
Barot; Markun Zusman Freniere Compton and Steven M.
Goldberg for Plaintiff and Respondent.
                       INTRODUCTION

      Michael and Joseph Schrage appeal from the judgment and
several orders entered in an action filed by their brother, Leonard
Schrage, for involuntary dissolution of the family business and
breach of fiduciary duty. After Michael and Joseph invoked their
statutory right under the Corporations Code to buy Leonard’s
interests in the business pursuant to a court-ordered appraisal,
the parties stipulated to add five limited liability companies to
the eight limited liability companies, five corporations, and one
limited partnership that were already subject to the appraisal
and buyout proceeding. The trial court confirmed a valuation of
Leonard’s interests determined by appraisers and a court-
appointed referee. The court also issued an alternative decree
ordering that Michael and Joseph had to pay the appraised
amount by a certain date and that, if they did not, the entities
would be wound up and dissolved. Michael and Joseph appealed
from that order, but voluntarily dismissed the appeal. They did
not pay the buyout amount, and the court proceeded to wind up
and dissolve the family business, including the five additional
limited liability companies.
      Meanwhile, Leonard proceeded on his cause of action for
breach of fiduciary duty against Michael and Joseph. Following a
court trial, the court found in favor of Leonard on that cause of
action, awarded Leonard compensatory and punitive damages,
and entered judgment in favor of Leonard and against Michael
and Joseph. The court also denied various postjudgment
motions.
      Michael and Joseph argue the alternative decree to wind
up and dissolve the family business and the “follow-up judgments




                                2
and orders” are void as a matter of law because the trial court
lacked jurisdiction to dissolve the five limited liability companies
the parties stipulated to include in the appraisal and buyout
proceeding. We reject this argument because the trial court had
fundamental jurisdiction and Michael and Joseph are estopped
from collaterally attacking the alternative decree. Michael and
Joseph also argue Leonard lacked standing to assert his cause of
action for breach of fiduciary duty. We agree with this argument
because Leonard’s cause of action was derivative, not individual.
Therefore, we affirm the order of dissolution (with a
modification), reverse the award of damages for breach of
fiduciary duty, and dismiss the appeals from nonappealable
orders.

        FACTUAL AND PROCEDURAL BACKGROUND

        A. Leonard Sues His Brothers To Dissolve the Family
           Business and for Breach of Fiduciary Duty
      We pick up with the story in this (the parties’ third) appeal
where we left off following Michael and Joseph’s appeal from an
order awarding Leonard fees and expenses he incurred in a court-
ordered appraisal under Corporations Code section 1800.1 (See
Schrage v. Schrage (Aug. 19, 2020, B288478) [nonpub. opn.]
(Schrage I); see also Schrage v. Schrage (May 14, 2021, B307539)
[nonpub. opn.] (Schrage II).) But first we repeat some of the basic
facts of the case summarized in Schrage I.



1       Undesignated statutory references are to the Corporations
Code.




                                 3
      Leonard, Michael, and Joseph each owned a one-third
interest in the Sage Automotive Group, a family-owned car
dealership business founded by their father. In April 2015
Leonard filed this action against Michael, Joseph, and
14 corporate entities in the Sage Automotive Group to dissolve
and wind up those entities. Leonard alleged Michael and Joseph
engaged in a pattern of self-dealing and mismanaged the
business by, among other things, misappropriating company
assets to fund a separately owned car dealership and to pay for
lavish personal expenses, making business decisions without
Leonard’s consent, and denying Leonard access to corporate
books and records. Leonard sought to dissolve five corporations
under section 1800, eight limited liability companies under
section 17707.03, and one limited partnership under section
15908.02. Leonard also sought compensatory and punitive
damages against Michael and Joseph for breach of fiduciary duty.
(Schrage I, supra, B288478.)
      In June 2016 Michael and Joseph filed a motion under
sections 2000, 15908.02, and 17707.03 (collectively, the buyout
statutes) to stay the dissolution causes of action and determine
the value of Leonard’s interest in the entity defendants. On
August 23, 2016 the trial court stayed Leonard’s three dissolution
causes of action (one for each legal form of business entity) to
allow Michael and Joseph to proceed on their election to purchase
Leonard’s interests in the business. The court did not stay
Leonard’s breach of fiduciary duty cause of action or Michael and
Joseph’s causes of action in their cross-complaint for breach of
fiduciary duty, conversion, and recording confidential
communications in violation of Penal Code sections 630 and 632.
(Schrage I, supra, B288478.) The trial court also denied Michael




                                4
and Joseph’s motion for judgment on the pleadings on Leonard’s
cause of action for breach of fiduciary duty, ruling Leonard had
alleged an individual cause of action against his brothers, not a
derivative cause of action on behalf of the entities in the Sage
Automotive Group.
       On September 19, 2016 the parties entered into a
stipulation, approved by the court, to appoint retired judge
Louis M. Meisinger as the referee to oversee and adjudicate all
aspects of the appraisal process, including selecting the
appraisers, determining the buyout price, and setting a deadline
for Michael and Joseph to pay the buyout price. The order stated
that “Judge Meisinger’s determinations in this regard will be
final, and all parties expressly waive any right to contest,
challenge, or object to such rulings . . . .”
       The parties entered into another stipulated order on
January 5, 2017 to govern the appraisal and buyout proceeding.
That order provided, among other things, the appraisal and
buyout process would include the 14 entity defendants named in
the first amended complaint, plus five additional limited liability
companies (collectively, the buyout entities). The five limited
liability companies that were not named defendants in any of the
three causes of action for involuntary dissolution, but that were
subject to the appraisal and buyout process by stipulation, were
UCNP 3, UCNP 4, UCNP 5, UCNP 6, and UCNP 8 (collectively,
the UCNP entities). To allow the appraisers to value each entity,
the order required the parties to give the appraisers a variety of
information, including organizational agreements, historical and
projected financial data, and real estate holdings. The
stipulation provided that, after the appraisers submitted their
written reports to the parties and Judge Meisinger, the parties




                                 5
would meet and confer to try to reach agreement on the valuation
assigned to each entity and the overall value of Leonard’s one-
third interest in the buyout entities, “which shall constitute the
buy-out price to be paid by Michael and Joseph to Leonard.” If
the parties were unable to agree on a buyout price, Judge
Meisinger would set the price following a hearing.
       On July 25, 2017, following a contested appraisal process,
Judge Meisinger submitted a recommendation and proposed
order confirming the value of Leonard’s interests in the buyout
entities was $40,237,000 and stating that, if Michael and Joseph
did not pay Leonard that amount by September 11, 2017, the
buyout entities (including the UCNP entities) would be wound up
and dissolved. Judge Meisinger’s recommendation also stated
that, under the September 19, 2016 stipulation and order, his
findings were “‘final’ and ‘all parties expressly waive any right to
contest, challenge, or object to such rulings before’” the court. On
July 28, 2017 the trial court approved the referee’s
recommendation and entered it as the court’s order and
alternative decree.
       Michael and Joseph did not pay Leonard by September 11,
2017, but they did file a notice of appeal from the July 28, 2017
order and alternative decree. Michael and Joseph subsequently
filed requests to dismiss that appeal, and on May 31, 2018 this
court granted those requests and dismissed the appeal.2
Meanwhile, on September 27, 2017 the trial court appointed a


2      We take judicial notice of the May 31, 2018 order of
dismissal in Schrage v. Schrage (B285049) under Evidence Code
sections 452, subdivision (d), and 459. The notice of appeal in
this case purports to appeal again from the July 28, 2017 order.
We dismiss the second appeal from that order as untimely.




                                 6
receiver to wind up and dissolve the buyout entities. In Schrage I
we modified and affirmed an order granting Leonard’s motion for
attorneys’ fees and other expenses incurred in the appraisal
process and in obtaining certain injunctive relief during that
process. (Schrage I, supra, B288478.)

      B.     The Trial Court Enters a Net Judgment of
             Approximately $31 Million in Favor of Leonard and
             Against Michael and Joseph
       A bifurcated court trial began in April 2018 on Leonard’s
cause of action for breach of fiduciary duty and on Michael and
Joseph’s cross-complaint. Following almost two months of
testimony, the court on October 12, 2018 issued a tentative
decision finding Michael and Joseph breached their fiduciary
duties to Leonard, awarding Leonard compensatory damages
offset by an amount for Leonard’s unclean hands, finding Michael
and Joseph acted with malice, oppression, and fraud, and ruling
against Michael and Joseph on their cross-complaint. The court
began the punitive damages phase of the trial on November 26,
2018.
       On March 12, 2019 the court entered judgment in favor of
Leonard and against Michael and Joseph in the amount of
approximately $31 million. The judgment consisted of
$962,903.13 on the first, second, and third causes of action for
involuntary dissolution,3 $24,418,473 in compensatory damages



3    Michael and Joseph appealed from this portion of the
judgment in Schrage I, and we modified the amount to strike
$561,393.63 in injunction-related attorneys’ fees, leaving an




                                7
on Leonard’s cause of action for breach of fiduciary duty offset by
$3,506,412 for Leonard’s unclean hands, and punitive damages of
$5 million against Michael and $5 million against Joseph.
       Michael and Joseph filed motions to vacate and amend the
judgment and for a new trial. Michael and Joseph argued the
trial court lacked subject matter jurisdiction and personal
jurisdiction over the UCNP entities for the July 28, 2017
alternative decree and the September 27, 2017 order appointing a
receiver to wind up and dissolve the buyout entities, which made
those orders void as a matter of law; the “one judgment rule” and
claim preclusion (which they referred to as res judicata) barred
Leonard’s cause of action for breach of fiduciary duty because the
appraisal and buyout process should have included the value of
that cause of action; the trial court erred in awarding
compensatory and punitive damages on Leonard’s cause of action
for breach of fiduciary duty; and Michael and Joseph’s affirmative
defense of unclean hands precluded any recovery by Leonard on
his cause of action for breach of fiduciary duty.
       The trial judge was unavailable to hear Michael’s and
Joseph’s postjudgment motions, and another judge heard them.
Following a hearing, the court denied the motions, and Michael
and Joseph timely appealed from the judgment and the
postjudgment orders.4




award of $401,509.50 for referee fees and appraisal-related
attorneys’ fees. (Schrage I, supra, B288478.)

4      Joseph Schrage died after the trial court entered judgment
in this action, and the executor of his estate filed the notice of
appeal.




                                8
                           DISCUSSION

      Michael and Joseph argue the alternative decree and
subsequent orders and judgment are void as a matter of law
because the trial court lacked jurisdiction to order the appraisal
and dissolution of the UCNP entities; Leonard lacked standing to
assert his cause of action for breach of fiduciary duty because his
claims were derivative, not individual; the trial court exceeded its
jurisdiction by failing in the appraisal and buyout process to
assess the economic impact of the cause of action for breach of
fiduciary duty; the election of remedies doctrine, the “one
judgment rule,” and claim preclusion barred Leonard’s cause of
action for breach of fiduciary duty; the trial court erred in
awarding compensatory and punitive damages for Leonard’s
cause of action for breach of fiduciary duty; and Michael and
Joseph’s affirmative defense of unclean hands precluded any
recovery by Leonard for his cause of action for breach of fiduciary
duty. We conclude the standing argument has merit, the
jurisdictional argument does not, and we do not reach the other
issues.

      A.     The Buyout Statutes
      As we explained in Schrage I, the “statutory buyout
provisions of the Corporations Code provide a defendant in an
involuntary dissolution action with a mechanism for avoiding
dissolution by purchasing the plaintiff’s shares or other interests.
[Citations.] Section 2000, subdivision (a), which applies to
corporations, states that, ‘[i]n any suit for involuntary
dissolution, . . . the corporation or, if it does not elect to purchase,
the holders of 50 percent or more of the voting power of the




                                   9
corporation (the “purchasing parties”) may avoid the dissolution
of the corporation and the appointment of any receiver by
purchasing for cash the shares owned by the plaintiffs or by the
shareholders so initiating the proceeding (the “moving parties”)
at their fair value.’ If the parties are unable to agree on the fair
value of the shares, and the purchasing parties post a bond with
sufficient security to pay the moving parties’ estimated
reasonable expenses, ‘the court upon application of the
purchasing parties . . . shall stay the winding up and dissolution
proceeding and shall proceed to ascertain and fix the fair value of
the shares owned by the moving parties.’” (Schrage I, supra,
B288478.)
       “Section 2000, subdivision (c), prescribes the procedure for
determining the fair value of the shares and the relief available
to the moving parties if the shares are not purchased. That
provision states in relevant part: ‘The court shall appoint three
disinterested appraisers to appraise the fair value of the shares
owned by the moving parties, and shall make an order referring
the matter to the appraisers so appointed for the purpose of
ascertaining the value. . . . The award of the appraisers or of a
majority of them, when confirmed by the court, shall be final and
conclusive upon all parties. The court shall enter a decree, which
shall provide in the alternative for winding up and dissolution of
the corporation unless payment is made for the shares within the
time specified by the decree.’ Sections 17707.03 and 15908.02
contain substantively identical buyout provisions for limited
liability companies and limited partnerships, respectively.”
(Schrage I, supra, B288478.)
       “The statutory buyout procedure is ‘a special proceeding’
that, ‘once initiated, “supplants” a cause of action for involuntary




                                 10
dissolution.’ [Citations.] ‘In such a proceeding, [the] purchasing
parties aspire to buy out the moving party, with minimal
expenditure of time and money that would otherwise be spent in
litigation, in order to preserve the corporation. If they . . . cannot
pay the purchase price, or decide not to do so, then both sides
must walk away, receiving pro rata the proceeds resulting from
dissolution of the corporation. On the other hand, if the
purchasing parties tender the amount determined by the court,
the moving party cannot reject the share price as being too low.’
[Citation.] The buyout procedure ‘does not determine whether
the corporation should be dissolved, but instead, provides the
plaintiff and defendant with a statutory remedy without [a] trial’
on the merits.” (Schrage I, supra, B288478; see Ontiveros v.
Constable (2018) 27 Cal.App.5th 259, 277 [“A value of the
corporation’s stock is determined and then the defendant has a
period by which it is to pay the plaintiff for its stock. If the
defendant does not do so, a judicial decree will dissolve the
corporation.”].)

      B.    Michael and Joseph Cannot Collaterally Attack the
            Alternative Decree
      Michael and Joseph contend the alternative decree and
“confirming judgments and orders” are void and unenforceable
because the trial court lacked subject matter jurisdiction to order
the appraisal and buyout of the five UCNP entities.5 The


5     Michael and Joseph do not argue the trial court lacked
personal jurisdiction over the UCNP entities, even though the
two brothers claim they made that argument in their motions for
a new trial and for an order vacating the judgment, and even




                                  11
alternative decree, however, was an appealable order. (See
§ 2000, subd. (c); Cotton v. Expo Power Systems, Inc. (2009)
170 Cal.App.4th 1371, 1376; Dickson v. Rehmke (2008)
164 Cal.App.4th 469, 476.) Michael and Joseph had an
opportunity to challenge that order in their appeal from the
alternative decree, but they dismissed the appeal, making that
order final. (See Code Civ. Proc., § 913; Estate of Sapp (2019)
36 Cal.App.5th 86, 100; Patchett v. Bergamot Station, Ltd. (2006)
143 Cal.App.4th 1390, 1396; Schrage I, supra, B288478.)
Nevertheless, Michael and Joseph can challenge it in this appeal
if it is a void order, because a party may collaterally attack a void
judgment or order at any time. (Falahati v. Kondo (2005)
127 Cal.App.4th 823, 830, fn. 9; accord, Deutsche Bank National
Trust Co. v. Pyle (2017) 13 Cal.App.5th 513, 526-527; see Code
Civ. Proc., § 473, subd. (d) [“[t]he court . . . may, on motion of
either party after notice to the other party, set aside any void
judgment or order”].)
        A judgment or order that is not void but “merely” voidable,
however, is generally not subject to collateral attack. (See People
v. American Contractors Indemnity Co. (2004) 33 Cal.4th 653, 661
(American Contractors); Adoption of Myah M. (2011)
201 Cal.App.4th 1518, 1531.) “When a court has fundamental
jurisdiction, but acts in excess of its jurisdiction, its act or
judgment is merely voidable. [Citations.] That is, its act or
judgment is valid until it is set aside, and a party may be
precluded from setting it aside by ‘principles of estoppel, disfavor
of collateral attack or res judicata.’ [Citation.] Errors which are
merely in excess of jurisdiction should be challenged directly, for

though their opening brief on appeal cites law that a judgment is
void if the trial court lacked personal jurisdiction.




                                 12
example by motion to vacate the judgment, or on appeal, and are
generally not subject to collateral attack once the judgment is
final unless ‘unusual circumstances were present which
prevented an earlier and more appropriate attack.’” (American
Contractors, at p. 661; see Adoption of Myah M., at p. 1531 [“A
claim that does not concern the trial court’s fundamental subject
matter jurisdiction is waived if not timely asserted.”].) We review
de novo the trial court’s ruling that neither the alternative decree
nor the judgment is void for lack of subject matter jurisdiction.
(See Mack v. All Counties Trustee Services, Inc. (2018)
26 Cal.App.5th 935, 940; Talley v. Valuation Counselors Group,
Inc. (2010) 191 Cal.App.4th 132, 146.)

            1.    Michael and Joseph Cannot Collaterally Attack
                  the Alternative Decree as a Void Order Because
                  the Trial Court Had Fundamental Jurisdiction
                  To Adjudicate the Buyout Proceeding

                     a.     Applicable Law
       “A judgment or order is void when there is an absence of
fundamental jurisdiction. However, an act in excess of
jurisdiction simply renders an order of judgment voidable. ‘Lack
of jurisdiction in its most fundamental or strict sense means an
entire absence of . . . authority over the subject matter or the
parties. . . .’ [Citation.] In contrast, a court acts in excess of
jurisdiction in the broader sense ‘where, though the court has
jurisdiction over the subject matter and the parties in the
fundamental sense, it has no “jurisdiction” (or power) to act
except in a particular manner, or to give certain kinds of relief, or
to act without the occurrence of certain procedural prerequisites.’




                                 13
[Citation.] ‘Action “in excess of jurisdiction” by a court that has
jurisdiction in the “fundamental sense” . . . is not void, but only
voidable.’” (Adoption of Myah M., supra, 201 Cal.App.4th at
p. 1531; see In re Marriage of Goddard (2004) 33 Cal.4th 49, 56
[“A court can lack fundamental authority over the subject matter,
question presented, or party, making its judgment void, or it can
merely act in excess of its jurisdiction or defined power, rendering
the judgment voidable.”]; see also American Contractors, supra,
33 Cal.4th at pp. 660-661; People v. North River Ins. Co. (2020)
58 Cal.App.5th 300, 311-313; Torjesen v. Mansdorf (2016)
1 Cal.App.5th 111, 117 (Torjesen).)
      “Subject matter jurisdiction . . . is the power of the court
over a cause of action or to act in a particular way.” (Greener v.
Workers’ Comp. Appeals Bd. (1993) 6 Cal.4th 1028, 1035; see
People v. Superior Court (Mitchell) (2010) 184 Cal.App.4th 451,
458.) “[L]ack of subject matter jurisdiction means the entire
absence of power to hear or determine a case; i.e., an absence of
authority over the subject matter.” (Guardianship of Ariana K.
(2004) 120 Cal.App.4th 690, 701; see Abelleira v. District Court of
Appeal (1941) 17 Cal.2d 280, 288 (Abelleira) [“A court has no
jurisdiction to hear or determine a case where the type of
proceeding or the amount in controversy is beyond the
jurisdiction defined for that particular court by statute or
constitutional provision.”]; 2 Witkin, Cal. Procedure (2020 supp.)
Jurisdiction, § 44 [“A court without authority to try actions of the
type or class to which the action belongs is ‘not competent,’ i.e., it
has no jurisdiction of the subject matter.”].)
      “Subject matter jurisdiction is conferred by constitutional
or statutory law.” (Guardianship of Ariana K., supra,
120 Cal.App.4th at p. 701.) In general, article VI, section 10 of




                                 14
the California Constitution confers broad authority on the
superior courts. (Donaldson v. National Marine, Inc. (2005)
35 Cal.4th 503, 512; see Cal. Const., art. VI, § 10 [except as
otherwise provided, “[s]uperior courts have original jurisdiction
in all other causes”]; see also Code Civ. Proc., § 410.10 [a “court of
this state may exercise jurisdiction on any basis not inconsistent
with the Constitution of this state or of the United States”].)
“A court does not necessarily act without subject matter
jurisdiction merely by issuing a judgment going beyond the
sphere of action prescribed by law. ‘Speaking generally, any acts
which exceed the defined power of a court in any instance,
whether that power be defined by constitutional provision,
express statutory declaration, or rules developed by the courts
and followed under the doctrine of stare decisis, are in excess of
jurisdiction.’” (Pajaro Valley Water Management Agency v.
McGrath (2005) 128 Cal.App.4th 1093, 1101; see American
Contractors, supra, 33 Cal.4th at p. 661 [“‘“[W]hen a statute
authorizes [a] prescribed procedure, and the court acts contrary
to the authority thus conferred, it has exceeded its
jurisdiction.”’”].)

                   b.     The Buyout Statutes Conferred Subject
                          Matter Jurisdiction for the Buyout
                          Proceeding
      Michael and Joseph do not argue the trial court lacked
subject matter jurisdiction over Leonard’s causes of action for
involuntary dissolution. Nor do they contend the court lacked
subject matter jurisdiction to adjudicate the appraisal and buyout
proceeding for the 14 entity defendants Leonard named in those
causes of action or to dissolve them. They argue only that the




                                 15
“addition of the UCNP entities in the buyout proceedings, when
they were not the subjects of a pending judicial dissolution cause
of action, rendered the alternative decree, and ensuing judgments
and orders,” void.6
      To determine whether an error is jurisdictional in a
fundamental sense, courts “look first to the language of the
statute.” (American Contractors, supra, 33 Cal.4th at p. 661; see
In re Marriage of Goddard, supra, 33 Cal.4th at p. 54; People v.
North River Ins. Co., supra, 58 Cal.App.5th at p. 313.) For


6      We do not address Michael and Joseph’s argument the trial
court lacked subject matter and personal jurisdiction to order
“post judgment, Sage Vermont, nunc pro tunc, as a ‘dissolved
entity’ under the control of the receiver to be wound up.” There is
no indication in the record Michael and Joseph appealed from
that order, which was issued on August 16, 2019, after Michael
and Joseph filed their notices of appeal in this action, and which
is not included in the record of this appeal. Even assuming the
August 16, 2019 order was appealable, we do not have
jurisdiction to review it in this appeal. (See In re Baycol
Cases I & II (2011) 51 Cal.4th 751, 761, fn. 8 [“if an order is
appealable, [an] appeal must be taken or the right to appellate
review is forfeited”];Williams v. Impax Laboratories, Inc. (2019)
41 Cal.App.5th 1060, 1071 [same].) In addition, the vast majority
of Michael and Joseph’s argument appears in a footnote. (See
Sabi v. Sterling (2010) 183 Cal.App.4th 916, 947 [“Footnotes are
not the appropriate vehicle for stating contentions on appeal.”];
Evans v. Centerstone Development Co. (2005) 134 Cal.App.4th
151, 160 [raising an issue in a two-page footnote “is a violation of
court rules that require arguments to be contained in discrete
sections with headings summarizing the point”]; see also Holden
v. City of San Diego (2019) 43 Cal.App.5th 404, 419-420 [an
“appellant cannot bury a substantive legal argument in a footnote
and hope to avoid waiver of that argument”].)




                                16
example, in American Contractors the Supreme Court considered
whether the trial court lacked fundamental jurisdiction when it
declared a bond forfeited without complying with two
“jurisdictional prerequisites” in Penal Code sections 1305 and
1306. (See generally People v. Safety National Casualty Corp.
(2016) 62 Cal.4th 703, 710 [describing the jurisdictional
prerequisites of Penal Code sections 1305 and 1306].) The
Supreme Court observed that neither statute declared the surety
released or the bond exonerated if the court failed to comply with
those prerequisites under the circumstances in that case.
(American Contractors, at p. 661.) “Based on what sections 1305
and 1306 said and did not say, the Supreme Court [in American
Contractors] concluded the failure ‘to follow the procedural
requirements to enter judgment properly did not affect the court’s
statutory control and jurisdiction over the bond.’ [Citation.]
Accordingly, the court held the trial ‘court’s failure to comply
with section 1306 . . . “does not effect a fundamental loss of
jurisdiction, i.e., ‘an entire absence of power to hear or determine
the case, an absence of authority over the subject matter of the
parties.’”’” (North River Ins. Co., at p. 314, quoting American
Contractors, at pp. 662-663.)
       The buyout statutes established the court’s subject matter
jurisdiction to conduct and adjudicate the buyout proceeding and
to dissolve the entities subject to that proceeding. As discussed,
the relevant language of section 2000 states: “In any suit for
involuntary dissolution, . . . the holders of 50 percent or more of
the voting power of the corporation (the ‘purchasing parties’) may
avoid the dissolution of the corporation and the appointment of
any receiver by purchasing for cash the shares owned by the
plaintiffs . . . (the ‘moving parties’) at their fair value. [¶] . . . [¶]




                                   17
. . . [T]he court upon application of the purchasing parties, . . . in
the pending action . . . , shall stay the winding up and dissolution
proceeding and shall proceed to ascertain and fix the fair value of
the shares owned by the moving parties. [¶] . . . The court shall
enter a decree, which shall provide in the alternative for winding
up and dissolution of the corporation unless payment is made for
the shares within the time specified by the decree. If the
purchasing parties do not make payment for the shares within
the time specified, judgment shall be entered against them and
the surety or sureties on the bond for the amount of the expenses
(including attorneys’ fees) of the moving parties.” (§ 2000,
subds. (a)-(c), italics added; see §§ 15908.02, 17707.03.) Thus, if
the purchasing parties follow through on buying out the minority
shareholder (or member or partner), the buyout proceeding
successfully avoids litigation and the dissolution of the
corporation. But if the purchasing parties are unable or
unwilling to buy out the minority shareholder, the entity subject
to the proceeding is wound up and dissolved.
        In compliance with the buyout statutes, the trial court on
August 23, 2016 granted Michael and Joseph’s motion to stay
Leonard’s involuntary dissolution causes of action, thereby
establishing subject matter jurisdiction for the buyout
proceeding. The court still had subject matter jurisdiction over
the proceeding on January 5, 2017, when Michael, Joseph, and
Leonard stipulated to include the UCNP entities in the
proceeding. And the court had subject matter jurisdiction on
July 28, 2017, when it issued the alternative decree providing
that the entity defendants and the UCNP entities would be
wound up and dissolved if Michael and Joseph did not pay
Leonard by September 11, 2017.




                                  18
       The buyout statutes do not address circumstances where,
as here, the owners of an entity all agree to submit that entity
(or, here, several entities) to an existing buyout proceeding over
which the trial court undoubtedly had authority. But considering
the statutes’ silence on this issue, the broad authority conferred
on superior courts (including the power to dissolve companies
organized under the laws of California), and cases holding that
neither the addition of nonparties to an action nor the violation of
certain statutory requirements (even where “jurisdictional”)
divests a court of its subject matter jurisdiction, we conclude the
addition of the UCNP entities to the existing buyout proceeding
did not undermine the court’s “inherent authority to deal with
the case or matter before it.” (Law Offices of Ian Herzog v. Law
Offices of Joseph M. Fredrics (1998) 61 Cal.App.4th 672, 680; see
American Contractors, supra, 33 Cal.4th at p. 661; Abelleira,
supra, 17 Cal.2d at p. 288; Conservatorship of O’Connor (1996)
48 Cal.App.4th 1076, 1087-1088.)
       For example, in Serrano v. Stefan Merli Plastering Co., Inc.
(2008) 162 Cal.App.4th 1014 the court held the trial court
adjudicating a personal injury action had subject matter
jurisdiction to adjudicate a fee dispute between the plaintiff and a
nonparty court reporting company. Even though the dispute
“was not within the scope of the pleadings and pertained to a
third party” (id. at p. 1028), the matter involved a right created
by California discovery statutes and the court’s authority to
control the conduct of its ministerial officers, and the dispute was
“typical of those commonly adjudicated in California courts” (id.
at pp. 1029-1030). Similarly, in Lovett v. Carrasco (1998)
63 Cal.App.4th 48 the court held the trial court had subject
matter jurisdiction to adjudicate third parties’ medical lien




                                19
claims in an underlying personal injury action. (Id. at p. 54.)
The court in Lovett stated that “adjudication of claimants’
medical lien claims is clearly within the general subject matter
jurisdiction of the superior court.” (Ibid.) Thus, the
“jurisdictional issue [was] whether the court acted in excess of its
jurisdiction by adjudicating the liens in the [underlying] action,”
not whether the court had fundamental jurisdiction. (Ibid.; see
Law Offices of Stanley J. Bell v. Shine, Browne & Diamond
(1995) 36 Cal.App.4th 1011, 1021-1023 [trial court in an
underlying personal injury action had subject matter jurisdiction
to issue an order denying a claim under an attorney’s lien, even
though contractual liens generally are enforced in an
independent action by the attorney against the client].)
       Nor did the fact the trial court arguably acted contrary to
the authority conferred by the buyout statutes divest the court of
subject matter jurisdiction. In Torjesen the plaintiff judgment
creditor filed a petition under the Enforcement of Judgments Law
(Code Civ. Proc., §§ 680.010 et seq.) to invalidate a third party
claim on a deceased judgment debtor’s property. (Torjesen,
supra, 1 Cal.App.5th at p. 113.) The Enforcement of Judgments
Law, however, provides that, “[a]fter the death of the judgment
debtor, enforcement of a judgment against property in the
judgment debtor’s estate is governed by the Probate Code, and
not by this title.” (Code Civ. Proc., § 686.020.) The trial court
nevertheless granted the judgment creditor’s petition under the
wrong statute. (Torjesen, at p. 113.) The third party claimant
did not appeal from that ruling, but two years later filed a motion
to vacate the order, arguing the trial court did not have
jurisdiction to proceed under the Enforcement of Judgments Law.
(Ibid.) The court in Torjesen rejected that argument: “Without




                                20
question, the superior court has jurisdiction over disputes related
to the enforcement of judgments and the validity of claims to
property that has been levied upon. [Citations.] The statutory
scheme does not deprive the superior court of jurisdiction over
these matters. It simply limits the manner in which a judgment
creditor may enforce a judgment against a deceased judgment
debtor’s property.” (Id. at p. 118.) The court in Torjesen agreed
that the superior court erred in allowing the judgment creditor to
proceed under the Enforcement of Judgments Law, but the court
held “that error was an act in excess of jurisdiction” rendering the
order voidable, not void for lack of subject matter jurisdiction.
(Ibid.; see Barquis v. Merchants Collection Assn. (1972) 7 Cal.3d
94, 97-98, 99 [default judgments erroneously entered in favor of a
collection agency that knowingly filed “statutorily inadequate
complaints” in the wrong counties were not void for lack of
“‘jurisdiction’ in the fundamental sense”]; Law Offices of Ian
Herzog v. Law Offices of Joseph M. Fredrics, supra,
61 Cal.App.4th at p. 680 [order compelling arbitration in the
absence of an arbitration agreement, in violation of Code of Civil
Procedure section 1281, was only an act in excess of jurisdiction];
In re Marriage of Hinman (1992) 6 Cal.App.4th 711, 718 [“while
the court’s award [granting joint custody to a nonbiological
parent] may have been beyond its statutory authority, the court
did not lack jurisdiction in the fundamental sense”].)
       Thus, even if the trial court erred by including the five
UCNP entities in the appraisal and buyout proceeding, the trial
court undoubtedly had subject matter jurisdiction over the
proceeding. Michael and Joseph do not contest the court’s
jurisdiction to hear and determine the case with regard to the
14 entity defendants. Neither the voluntary addition of the five




                                21
UCNP entities to the buyout proceeding nor the trial court’s
purported error in issuing the alternative decree over entities
that were not parties to the involuntary dissolution causes of
action disturbed or eliminated the court’s subject matter
jurisdiction. At most, the alternative decree was an act in excess
of the statutory authority conferred by the buyout statutes. (See
Barquis v. Merchants Collection Assn., supra, 7 Cal.3d at p. 99;
People v. North River Ins. Co., supra, 58 Cal.App.5th at p. 314.)
       The cases cited by Michael and Joseph do not hold
otherwise. In general, those cases stand for the proposition that
the court’s power to conduct a special proceeding under the
buyout statutes depends on the existence of a cause of action for
involuntary dissolution. (See Boschetti v. Pacific Bay
Investments, Inc. (2019) 32 Cal.App.5th 1059, 1066 [“‘the right of
buyout under section 15908.02 is dependent upon a cause of
action for judicial dissolution’”]; Ontiveros v. Constable, supra,
27 Cal.App.5th at p. 271 [“a party’s right under section 2000
depends entirely on the existence of a cause of action for
involuntary dissolution of a corporation”]; Kennedy v. Kennedy
(2015) 235 Cal.App.4th 1474, 1481 [“[u]pon dismissal of [a]
dissolution cause of action, there is no dissolution to avoid and,
thus, no right to buy out plaintiff’s interests” under section 2000];
Panakosta, Partners, LP v. Hammer Lane Management, LLC
(2011) 199 Cal.App.4th 612, 635 [“[w]ithout a pending judicial
dissolution action, the trial court was without jurisdiction to
allow the buyout petition to proceed”]; Dabney v. Dabney (2002)
104 Cal.App.4th 379, 383 [“no court has inherent authority to
decide a matter for which there is no legally recognized cause of
action”]; Housing Group v. United Nat. Ins. Co. (2001)
90 Cal.App.4th 1106, 1107-1108 [pending litigation is required




                                 22
before parties may stipulate to the appointment of a judicial
referee or temporary judge to secure a settlement enforceable by
the court].) Unlike those cases, here there were causes of action
for involuntary dissolution pending at the time Michael and
Joseph moved to stay them and initiate the buyout proceeding
and at the time Michael, Joseph, and Leonard agreed to add the
five UCNP entities to the pending proceeding.
       Michael and Joseph also argue the trial court could not
have subject matter jurisdiction unless Leonard added the UCNP
entities as defendants to a pending cause of action. But third
parties may appear and be bound by a judgment without being
named in a complaint. (See People ex rel. Becerra v. Superior
Court (2018) 29 Cal.App.5th 486, 493; Fireman’s Fund Ins. Co. v.
Sparks Construction, Inc. (2004) 114 Cal.App.4th 1135,
1145-1147; In re Marriage of Williams (1985) 163 Cal.App.3d 753,
759-760.) As stated, Michael and Joseph do not argue the trial
court lacked personal jurisdiction over the five UCNP entities,
and in any event the UCNP entities’ participation in the
appraisal and buyout proceeding without objection (to this day)
acknowledged the authority of the court in that proceeding. (See
Rockefeller Technology Investments (Asia) VII v. Changzhou
SinoType Technology Co., Ltd. (2020) 9 Cal.5th 125, 139 [“‘a party
may voluntarily submit himself to the jurisdiction of the court, or
may, by failing to seasonably object thereto, waive his right to
question jurisdiction over him’”]; Becerra, at p. 493 [“a person can
become a party to an action, even if not named in the complaint,
by appearing and participating without any objection by the
other parties”]; Thomson v. Anderson (2003) 113 Cal.App.4th 258,
266 [“‘because the personal jurisdiction requirement is a waivable
right, there are a “variety of legal arrangements” by which a




                                23
litigant may give “express or implied consent to the personal
jurisdiction of the court”’”].)7




7      We also question whether Michael and Joseph have
standing to assert this argument on behalf of the UCNP entities.
(See City of Riverside v. Horspool (2014) 223 Cal.App.4th 670,
678 [a party may appeal “only that portion of the judgment
adverse to the appealing party’s interest”]; In re Marriage of
Hinman, supra, 6 Cal.App.4th at p. 719, fn. 3 [an “appellant may
only complain of errors which injuriously affect her”]; Nichols v.
Nichols (1933) 135 Cal.App. 488, 491 [an appellant cannot “urge
errors which affect only his coparties who do not appeal, and such
errors can be reviewed only at the instance of the parties affected
thereby”]; see also Brenner v. Universal Health Services of
Rancho Springs, Inc. (2017) 12 Cal.App.5th 589, 605 [“As a
general rule, a third party does not have standing to bring a
claim asserting a violation of someone else’s rights.”].) After all,
as we will discuss, Michael and Joseph argue Leonard lacked
standing to assert his cause of action for breach of fiduciary duty
for the very reason the alleged violations harmed only the entity
defendants, not Leonard. Similarly, Michael and Joseph
arguably lack standing to argue on behalf of the UCNP entities
that the alternative decree and judgment cannot bind the UCNP
entities. Although the buyout statutes give any shareholder
aggrieved by an alternative decree standing to appeal the court’s
decision (§ 2000, subd. (c); § 17707.03, subd. (c)(3); § 15908.02,
subd. (d)), Michael and Joseph dismissed their appeal from the
alternative decree. And they do not argue on appeal they were
injured by the court’s exercise of jurisdiction over the UCNP
entities.




                                   24
            2.     Michael and Joseph Cannot Collaterally Attack
                   the Alternative Decree as a Voidable Order
      As discussed, a party generally may not collaterally attack
errors in excess of jurisdiction once the judgment or order is final
unless there are “unusual circumstances” that prevented the
party from making an “earlier and more appropriate attack.”
(American Contractors, supra, 33 Cal.4th at p. 661; see People v.
North River Ins. Co., supra, 58 Cal.App.5th at p. 311; Torjesen,
supra, 1 Cal.App.5th at p. 118.) No unusual circumstances
prevented Michael and Joseph from an earlier attack on the
alternative decree.8 Indeed, Michael and Joseph could have
appealed, and did appeal, from the alternative decree, but they
dismissed their appeal. And the UCNP entities never objected to
their inclusion in the buyout proceeding or appealed from the
alternative decree or judgment. (See Travis v. Brand (2021)
62 Cal.App.5th 240, 254 [nonparties have standing to appeal
where “the judgment has a ‘res judicata effect’” or is otherwise
binding on the nonparty], review granted June 23, 2021,



8     The January 5, 2017 stipulated order gave Michael and
Joseph the right to raise any dispute concerning the proceedings
with Judge Meisinger. According to the alternative decree, after
the appraisal and valuation process was complete Michael and
Joseph asked Judge Meisinger for the first time to make discrete
findings on the value of the constituent entities comprising the
Sage Automotive Group (which included the UCNP entities).
Judge Meisinger denied Michael and Joseph’s request “for the
reasons stated in the transcript of that hearing.” Michael and
Joseph do not challenge that aspect of Judge Meisinger’s decision
or the alternative decree, nor did they include the transcript of
the hearing before Judge Meisinger in the record on appeal.




                                 25
S268480; Marsh v. Mountain Zephyr, Inc. (1996) 43 Cal.App.4th
289, 295 [same].)
       Moreover, a “party may be precluded from setting aside a
voidable act or judgment made in excess of jurisdiction by
‘“principles of estoppel.”’ [Citation.] ‘When . . . the court has
jurisdiction of the subject, a party who seeks or consents to action
beyond the court’s power as defined by statute or decisional rule
may be estopped to complain of the ensuing action in excess of
jurisdiction. [Citations.] Whether he shall be estopped depends
on the importance of the irregularity not only to the parties but to
the functioning of the courts and in some instances on other
considerations of public policy. A litigant who has stipulated to a
procedure in excess of jurisdiction may be estopped to question it
when “[t]o hold otherwise would permit the parties to trifle with
the courts.”’” (Mt. Holyoke Homes, LP v. California Coastal Com.
(2008) 167 Cal.App.4th 830, 842; see Garibotti v. Hinkle (2015)
243 Cal.App.4th 470, 481 [“‘The doctrine of estoppel to contest
jurisdiction . . . “provides that when a court has subject matter
jurisdiction over an action, ‘a party who seeks or consents to
action beyond the court’s power as defined by statute or
decisional rule may be estopped to complain of the ensuing action
in excess of jurisdiction.’”’”].)
       Michael and Joseph agreed to include the five UCNP
entities in the buyout proceeding and did not question the
validity of the court’s alternative decree for 18 months (when
they first raised the issue on appeal from the award of attorneys’
fees and costs in Schrage I).9 They are estopped from arguing the

9     In Schrage I we rejected Michael and Joseph’s argument
the alternative decree was void for lack of jurisdiction because




                                26
trial court acted in excess of its jurisdiction by including the
UCNP entities in the alternative decree. (See Kristine H. v.
Lisa R. (2005) 37 Cal.4th 156, 166 [“Given that the court had
subject matter jurisdiction to determine the parentage of the
unborn child, and that [the plaintiff] invoked that jurisdiction,
stipulated to the issuance of a judgment, and enjoyed the benefits
of that judgment for nearly two years, it would be unfair both to
[the defendant] and the child to permit [the plaintiff] to challenge
the validity of that judgment.”]; Torjesen, supra, 1 Cal.App.5th at
p. 116 [a court order in excess of jurisdiction “was not subject to
collateral attack two years after it was entered”]; Mt. Holyoke
Homes, LP v. California Coastal Com., supra, 167 Cal.App.4th at
p. 842 [applicants could not set aside a voidable judgment where
the applicants did not question jurisdiction until three and a half
years after the latest date on which it contended the Coastal
Commission lost jurisdiction].)
       Michael and Joseph attempt to salvage their collateral
attack on the alternative decree by asserting they “forewarned
the trial court of this jurisdictional impediment” and agreed only
to include the UNCP entities in the appraisal, not for purposes of
the winding up and dissolution that followed their failure to buy
Leonard’s interest in the appraised entities. This assertion does
not persuade. First, Michael and Joseph’s so-called forewarning
appeared in their motion to stay the involuntary dissolution
causes of action filed six months before their stipulation to
include the UCNP entities in the appraisal and buyout


they failed to appeal directly from the order, file a motion under
Code of Civil Procedure section 473, subdivision (d), or file a
collateral action challenging the order. (Schrage I, supra,
B288478.)




                                27
proceeding, and it made no mention of the UCNP entities.
Second, the plain language of the stipulated order undermines
Michael and Joseph’s position. It is true the stipulated order lists
the UCNP entities as “Entities to be Valued as Part of the
Appraisal Engagement,” which in turn is defined as “the
engagement and qualifications of the appraisers and the
appraisal process.” But the stipulated order also provides Judge
Meisinger was to issue an order stating the cumulative value of
Leonard’s one-third interest in the Sage Automotive Group,
“which shall constitute the buy-out price to be paid by Michael
and Joseph to Leonard (the ‘Buy-Out Value’),” and the order
defines the Sage Automotive Group to include the UCNP entities.
Thus, Michael and Joseph agreed the amount they had to pay to
prevent the winding up and dissolution of the Sage Automotive
Group included the value of the UCNP entities. If Michael and
Joseph intended only to submit the UCNP entities to the
appraisal process, they would not have agreed to an aggregate
buyout value that did not differentiate among individual entities,
or at least among the entity defendants and the UCNP entities.10


10     Michael and Joseph recognize their collateral attack on the
consent decree is limited to jurisdictional arguments. (See
Kabran v. Sharp Memorial Hospital (2017) 2 Cal.5th 330, 339;
Armstrong v. Armstrong (1976) 15 Cal.3d 942, 950-951.) In a nod
to that limitation, Michael and Joseph argue the trial court
“exceeded its jurisdiction” by failing to include in the buyout
value “the economic impact of Leonard’s derivative allegations
and prayer in his verified complaint.” This is not a jurisdictional
argument; it is an argument the trial court made a substantive
error in determining the value of the buyout entities. A
“mistaken application of law” cannot be collaterally attacked.




                                28
       Michael and Joseph are attempting to unwind the
alternative decree on the basis the trial court erred in doing the
very thing Michael and Joseph asked the court to do. To approve
their belated request would invite the very trifling with the
courts the doctrine of estoppel to contest jurisdiction seeks to
prevent. (See Lovett v. Carrasco, supra, 63 Cal.App.4th at
pp. 54-55 [allowing a litigant to stipulate to a procedure in excess
of jurisdiction and then challenge the procedure on appeal, would
permit the parties “‘“‘to trifle with the courts’”’”]; Law Offices of
Ian Herzog v. Law Offices of Joseph M. Fredrics, supra,
61 Cal.App.4th at p. 680 [defendant’s stipulation the court could
order the parties to arbitration estopped him from attacking
arbitration award on that basis]; see also Kristine H. v. Lisa R.,
supra, 37 Cal.4th at p. 166; Mt. Holyoke Homes, LP v. California
Coastal Com., supra, 167 Cal.App.4th at p. 842; In re Marriage of
Jackson (2006) 136 Cal.App.4th 980, 989; Conservatorship of
O’Connor, supra, 48 Cal.App.4th at p. 1092.)11


(Armstrong, at pp. 950-951; see Fireman’s Fund Ins. Co. v.
Workers’ Comp. Appeals Bd. (2010) 181 Cal.App.4th 752, 767
[“Errors of substantive law are within the jurisdiction of a court
and are not typically acts beyond the court’s fundamental
authority to act.”].)

11     Michael and Joseph listed in their notices of appeal a “Void
Judgment” dated September 27, 2017, which was actually the
trial court’s order appointing a receiver. That order was
appealable, and Michael and Joseph did not file a timely notice of
appeal. (See Code Civ. Proc., § 904.1, subd. (a)(7); Wells Fargo
Financial Leasing, Inc. v. D & M Cabinets (2009) 177 Cal.App.4th
59, 66.) Because Michael and Joseph do not argue the order was
void, except as a consequence of the court’s lack of jurisdiction to




                                 29
      C.    Leonard Lacked Standing To Assert His Cause of
            Action for Breach of Fiduciary Duty
      Michael and Joseph contend Leonard did not have standing
to assert an individual cause of action against them for breach of
fiduciary duty because Leonard sought and received an award of
damages to the Sage Automotive Group and not to himself.
Leonard contends that he suffered an individual injury and that,
in any event, close corporations like those comprising the Sage
Automotive Group are not subject to the derivative action rule.
Michael and Joseph have the better argument: The allegations
in Leonard’s complaint, the evidence at trial, and the court’s
findings show Leonard’s causes of action were derivative.




enter the alternative decree, we do not have jurisdiction to
consider any appeal from the September 27, 2017 order and must
dismiss the appeal from that order. (See City of Calexico v.
Bergeson (2021) 64 Cal.App.5th 180, 189.) And even if we had
jurisdiction, Michael and Joseph forfeited the argument by failing
to support it in their briefs with any argument or citation to
authority. (See Rios v. Singh (2021) 65 Cal.App.5th 871, 881;
Cal. Rules of Court, rule 8.204(a)(1)(B) [briefs must support each
point by argument and, if possible, by citation of authority].)
And, even if we considered the argument on the merits, it would
fail for the same reasons the argument concerning the alternative
decree fails.
       Michael and Joseph also appeal from the trial court’s
postjudgment order denying their motion to set aside the
judgment under Code of Civil Procedure sections 663 and 663a on
the same grounds. That order is appealable. (See Ryan v.
Rosenfeld (2017) 3 Cal.5th 124, 131-135.) We affirm it for the
same reasons we affirm the judgment of dissolution.




                               30
              1.    Applicable Law
       “[M]ajority shareholders, either singly or acting in concert
to accomplish a joint purpose, have a fiduciary responsibility to
the minority and to the corporation to use their ability to control
the corporation in a fair, just, and equitable manner. Majority
shareholders may not use their power to control corporate
activities to benefit themselves alone or in a manner detrimental
to the minority. Any use to which they put the corporation or
their power to control the corporation must benefit all
shareholders proportionately and must not conflict with the
proper conduct of the corporation’s business.” (Jones v. H. F.
Ahmanson & Co. (1969) 1 Cal.3d 93, 108 (Jones); accord, Sheley v.
Harrop (2017) 9 Cal.App.5th 1147, 1171; see § 17704.09
[describing the fiduciary duties of members and managers of a
limited liability company]; Feresi v. The Livery, LLC (2014)
232 Cal.App.4th 419, 425 [same]; Everest Investors 8 v. McNeil
Partners (2003) 114 Cal.App.4th 411, 424-425 [describing the
fiduciary obligations in a partnership].)
       A minority shareholder may bring a cause of action for
breach of fiduciary duty against majority shareholders as an
individual claim or as a derivative claim, depending on the
circumstances. (See Daly v. Yessne (2005) 131 Cal.App.4th 52,
63; Jara v. Suprema Meats, Inc. (2004) 121 Cal.App.4th 1238,
1252-1253, 1257-1258 (Jara); see also Sutter v. General
Petroleum Corp. (1946) 28 Cal.2d 525, 530 [“a stockholder may
sue as an individual where he is directly and individually injured
although the corporation may also have a cause of action for the
same wrong”]; Goles v. Sawhney (2016) 5 Cal.App.5th 1014, 1018,
fn. 3 [“A single cause of action by a shareholder can give rise to
derivative claims, individual claims, or both.”]; Denevi v. LGCC,




                                31
LLC (2004) 121 Cal.App.4th 1211, 1222 [same].) But where a
cause of action seeks to recover for harms to the corporation, the
shareholders have no direct cause of action “[b]ecause a
corporation exists as a separate legal entity” (Grosset v. Wenaas
(2008) 42 Cal.4th 1100, 1108 (Grosset)) and “is the ultimate
beneficiary of such a derivative suit” (Patrick v. Alacer Corp.
(2008) 167 Cal.App.4th 995, 1003). (See Cotton v. Expo Power
Systems, Inc., supra, 170 Cal.App.4th at p. 1380 [“A derivative
claim is a property right that belongs to the corporation.”].)
       “The shareholders may, however, bring a derivative suit to
enforce the corporation’s rights and redress its injuries when the
board of directors fails or refuses to do so. When a derivative suit
is brought to litigate the rights of the corporation, the corporation
is an indispensable party and must be joined as a nominal
defendant.” (Grosset, supra, 42 Cal.4th at p. 1108; accord, Jones,
supra, 1 Cal.3d at pp. 106-107; see Patrick v. Alacer Corp., supra,
167 Cal.App.4th at p. 1004 [“Though the corporation is
essentially the plaintiff in a derivative action, ‘[w]hen a
derivative suit is brought to litigate the rights of the corporation,
the corporation . . . must be joined as a nominal defendant.’”].)
       “An action is deemed derivative ‘“if the gravamen of the
complaint is injury to the corporation, or to the whole body of its
stock and property without any severance or distribution among
individual holders, or it seeks to recover assets for the
corporation or to prevent the dissipation of its assets.”’
[Citation.] When a derivative action is successful, the corporation
is the only party that benefits from any recovery; the
shareholders derive no benefit ‘“except the indirect benefit
resulting from a realization upon the corporation’s assets.”’”
(Grosset, supra, 42 Cal.4th at p. 1108, fn. omitted; see Bader v.




                                 32
Anderson (2009) 179 Cal.App.4th 775, 793 [“a derivative suit is
one in which the shareholder seeks ‘redress of the wrong to the
corporation’”].)
       “‘The stockholder’s individual suit, on the other hand, is a
suit to enforce a right against the corporation which the
stockholder possesses as an individual.’” (Jones, supra, 1 Cal.3d
at p. 107; see Bader v. Anderson, supra, 179 Cal.App.4th at
p. 793; Denevi v. LGCC, LLC, supra, 121 Cal.App.4th at p. 1222.)
For example, “‘[i]f the injury is one to the plaintiff as a
stockholder and to him individually, and not to the corporation,
as where the action is based on a contract to which he is a party,
or on a right belonging severally to him, or on a fraud affecting
him directly, it is an individual action.’” (Sutter v. General
Petroleum Corp., supra, 28 Cal.2d at p. 530.) “The individual
wrong necessary to support a suit by a shareholder need not be
unique to that plaintiff. The same injury may affect a substantial
number of shareholders. If the injury is not incidental to an
injury to the corporation, an individual cause of action exists.”
(Jones, supra, 1 Cal.3d at p. 107; see Bader, at p. 793 [“A direct
(as opposed to a derivative) action is maintainable ‘only if the
damages [are] not incidental to an injury to the corporation.’”];
see also Schuster v. Gardner (2005) 127 Cal.App.4th 305, 313;
Denevi, at p. 1222; Nelson v. Anderson (1999) 72 Cal.App.4th 111,
124 (Nelson).)
       The principles governing derivative actions in the context
of corporations apply to limited liability companies and limited
partnerships. (See Sprengel v. Zbylut (2019) 40 Cal.App.5th
1028, 1040-1041 [limited liability company]; Everest Investors 8 v.
McNeil Partners, supra, 114 Cal.App.4th at pp. 425-426 [limited
partnership].) We review de novo the trial court’s ruling Leonard




                                33
had standing to maintain his cause of action for breach of
fiduciary duty as an individual claim, rather than a derivative
claim. (See A.J. Fistes Corp. v. GDL Best Contractors, Inc. (2019)
38 Cal.App.5th 677, 687 [standing is a question of law to which
we apply a de novo standard of review]; Citizens for Amending
Proposition L v. City of Pomona (2018) 28 Cal.App.5th 1159, 1174
[same].)

            2.      Leonard Sought and Recovered Damages for
                    Injuries to the Sage Automotive Group
       Leonard alleged Michael and Joseph committed a wide
variety of misdeeds, including “misappropriat[ing] at least
$1.7 million of company funds” to open, advertise, and operate a
Lotus dealership without Leonard’s consent or participation;
mismanaging the Sage Automotive Group by engaging in
“dishonest and manipulative accounting practices”; using Sage
Automotive Group assets for personal gain; undermining
Leonard’s authority with Sage Automotive Group employees;
denying Leonard access to Sage Automotive Group’s books,
records, and bank accounts; ceasing payment for directors and
officers insurance coverage; and rebranding the Sage Automotive
Group without Leonard’s consent. Leonard alleged these acts
“significantly impeded Leonard’s ability to manage or participate
in the affairs of the [Sage Automotive Group],” “caused damage to
the [Sage Automotive Group,] and devalued his interest in turn.”
       At trial, Leonard’s expert witness on damages, Gordon
Klein, calculated Leonard’s damages as one-third the difference
between the 2015 court-approved valuation in the alternative
decree and the value of the Sage Automotive Group at the time of
trial, adjusted for market changes. Klein reviewed the




                               34
dealerships’ financial statements “to ascertain the diminution in
value which ha[d] occurred” and concluded they collectively had
declined in value over $65 million since April 2015. Klein
attributed additional losses to a $3.6 million settlement with the
Federal Trade Commission that arose from alleged misconduct by
Michael and Joseph, “[e]xcess payments” to accountants and
lawyers, and a reserve of $6 million for the anticipated
settlement of a warranty fraud case brought by Nissan Motor
Company against Michael and Joseph. Klein opined the total
“loss in value” of the Sage Automotive Group was over
$75 million, of which one-third, or approximately $25 million,
was “[s]uffered by [Leonard]” because he owned one-third of the
businesses. Klein estimated that, depending on the court’s
findings, losses due to market forces not attributable to Michael
and Joseph’s “alleged mismanagement” could reduce Leonard’s
damages to about $18 million. For this reason, Klein determined
Leonard’s damages were between $18,311,746 and $24,418,473.
       Klein also testified he did not include in his analysis any
amounts for Leonard’s claims against Michael and Joseph for
“‘personal misappropriations’” or “personal aggrandizement,”
which Klein defined as “taking economic benefits or sums that
are outside the ordinary course of business and/or were not
expenses incurred for the economic benefit of the business or its
partners.” Klein also said he did not analyze whether using Sage
Automotive Group funds to seed the Lotus dealership caused
specific losses to the Group. Klein said the scope of his
assignment was to focus on, “at the core, the diminution in the
value of the dealerships, plus . . . avoidable liabilities and
payments that, but for alleged misconduct . . . , should not have
happened and, therefore, result[ed] in damages.”




                               35
       The trial court, in its statement of decision, found Michael
and Joseph “pushed [Leonard] out” of the Sage Automotive
Group, leaving him no “meaningful control over its operations”;
engaged in self-dealing by diverting Sage Automotive Group
funds to the separately held Lotus dealership; expended Sage
Automotive Group assets without authorization; engaged in false
advertising that led to the settlement with the Federal Trade
Commission and a “dramatic drop in profit[s]”; and left the Sage
Automotive Group in such “financial turmoil” that some of its
assets had to be sold to a competitor. The trial court credited
Klein’s damages analysis and awarded Leonard the upper end of
Klein’s range (i.e., $24,418,472), “given the defense’s total failure
to substantiate market causes for the precipitous and undisputed
decline” in the Sage Automotive Group’s value, offset by losses
attributable to Leonard’s unclean hands.
       The allegations in Leonard’s first amended complaint, the
basis and calculation of Leonard’s damages at trial, and the
court’s findings show that the gravamen of Leonard’s action was
injury to the Sage Automotive Group and the “whole body of its
stock and property” and that Leonard sought to, and ultimately
did, recover damages for injuries to the entities. (Grosset, supra,
42 Cal.4th at p. 1108; see Avikian v. WTC Financial Corp. (2002)
98 Cal.App.4th 1108, 1115 (Avikian) [plaintiffs’ “core claim” of
mismanagement that caused the corporation’s demise
“amount[ed] to a claim of injury to [the corporation] itself”];
Nelson, supra, 72 Cal.App.4th at p. 127 [“the action must be
derivative” where the defendant’s actions caused the corporation
to lose “earnings, profits, and opportunities, rendering all the
shares valueless”].) Leonard did not allege, and the trial court
did not award, damages for any injury that was not “incidental to




                                 36
an injury to the corporation.” (Jones, supra, 1 Cal.3d at p. 107;
see ibid. [although the plaintiff alleged “the value of her stock
[was] diminished by defendants’ actions,” she did not allege “the
diminished value reflect[ed] an injury to the corporation and
resultant depreciation in the value of the stock”]; Avikian, at
p. 1116 [the plaintiffs’ “own damages, the loss in value of their
investments in [the corporation], were merely incidental to the
alleged harm inflicted upon [the corporation] and all its
shareholders,” italics omitted].)
       Indeed, Leonard’s primary complaint was that his brothers’
mismanagement (including by driving him out of the Sage
Automotive Group) squandered the Sage Automotive Group’s
assets and ultimately led to its demise. That is a derivative
claim. “[W]here conduct, including mismanagement by corporate
officers, causes damage to the corporation, it is the entity that
must bring suit; the individual shareholder may not bring an
action for indirect personal losses (i.e., decrease in stock value)
sustained as a result of the overall harm to the entity.” (Bader v.
Anderson, supra, 179 Cal.App.4th at p. 788; see Heshejin v.
Rostami (2020) 54 Cal.App.5th 984, 994, fn. 10 [“‘“a shareholder
cannot bring a direct action for damages against management on
the theory their alleged wrongdoing decreased the value of his or
her stock (e.g., by reducing corporate assets and net worth)”’”;
instead, the “‘“corporation itself must bring such an action, or a
derivative suit may be brought on the corporation’s behalf”’”];
Oakland Raiders v. National Football League (2005)
131 Cal.App.4th 621, 651 [plaintiff’s breach of fiduciary duty
claim for corporate mismanagement and diverting corporate
assets was derivative]; PacLink Communications Internat., Inc. v.
Superior Court (2001) 90 Cal.App.4th 958, 964 [minority




                                37
members’ fraudulent transfer claim was derivative where the
“injury was essentially a diminution in the value of their
membership interest in the [limited liability company] occasioned
by the loss of the company’s assets”]; Nelson, supra,
72 Cal.App.4th at pp. 125-126 [minority shareholder’s breach of
fiduciary duty claim alleging the other shareholder of the
corporation negligently managed the business was derivative];
Marsh et al., Marsh’s Cal. Corp. Law (2021 supp.) Derivative
Action, § 15.11[A][1] [“The clearest cases [of derivative actions]
are those involving situations where the alleged wrongful actions
of the defendants have reduced the corporate assets and net
worth.”].)
       Leonard makes two arguments to show his cause of action
for breach of fiduciary duty was an individual claim. First,
Leonard lists 10 injuries that he says “hurt [him] alone.” None of
the listed injuries, however, caused a discrete injury or damages
to Leonard. Five of the listed injuries affected or reduced
corporate assets or value without creating any nonincidental
injuries to Leonard: (1) destruction of a document “related to
personal spending using [Sage Automotive Group] funds”;
(2) exclusion of Leonard from operational decisions;
(3) falsification of corporate records and decisionmaking without
Leonard’s input; (4) falsification of Leonard’s signature on an
application to purchase a Hyundai dealership;12 and (5) the
purchase of the Hyundai dealership without consulting



12    Leonard presumably could allege an individual injury as a
result of identity theft, but he did not, and the court did not
award any damages for identity theft or similar injury.




                               38
Leonard.13 Two injuries listed by Leonard—(6) instruction to
Sage Automotive Group’s counsel to file a cross-complaint against
Leonard, requiring Leonard “to ‘pay for a lawsuit against
himself,’” and (7) use of the cross-complaint “as a ‘pretextual
threat to remove Leonard as a board member’”—were cited by the
trial court as evidence of Michael and Joseph’s oppression in
support of the award of punitive damages; they were not bases
for the compensatory damages award.
       Another listed injury—(8) failure to honor the wish of the
brothers’ father to make Leonard the majority owner of the Sage
Automotive Group—is conduct ascribed to Sage Automotive
Group’s (or their father’s) lawyer, not to Michael and Joseph; and
another—(9) issuance of unequal distribution checks—is
contradicted by the court’s statement of decision, which
acknowledged that Leonard eventually received the missing
distribution check, albeit six weeks after Michael and Joseph
received theirs. That leaves (10), Leonard’s claim he suffered
discrete injuries when Michael and Joseph reneged on their
promise “‘to “indemnify” Leonard’” for losses related to the Lotus
dealership separately held by Michael and Joseph. The promise
apparently flowed from the two brothers’ recognition they used
Sage Automotive Group funds to seed the new Lotus dealership.
Even if Michael and Joseph’s failure to indemnify Leonard and


13    In connection with the withholding of books and records,
Leonard did not allege his inability to inspect company records
precluded him from discharging his fiduciary duty or attempting
to enforce his inspection rights under section 1601 or 1602. (See
generally Wolf v. CDS Devco (2010) 185 Cal.App.4th 903, 916;
Havlicek v. Coast-to-Coast Analytical Services, Inc. (1995)
39 Cal.App.4th 1844, 1856.)




                               39
make him whole created an individual injury, the court awarded
Leonard damages based on the overall diminution in value to the
Sage Automotive Group, not the amount Michael and Joseph
owed Leonard from funds used to start a separately owned
venture.
       Second, Leonard argues we should follow the decision in
Jara, which, according to Leonard, “support[ed] the notion that
the policy reasons undergirding the rule requiring shareholder
lawsuits to proceed derivatively do not apply to actions involving
closely held businesses” like the Sage Automotive Group. In Jara
the minority shareholder of a corporation alleged the two other
shareholders breached their fiduciary obligations by paying
themselves excessive executive compensation without the
plaintiff’s approval and for the purpose of reducing the amount of
profit to be shared with the plaintiff. (Jara, supra,
121 Cal.App.4th at pp. 1248, 1258.) The plaintiff did not allege
the two majority shareholders mismanaged the corporation; in
fact, the corporation’s success enabled the majority shareholders
to increase their executive compensation. (Id. at p. 1247.)
       The court in Jara held that, while “the alleged payment of
excessive compensation did have the potential of damaging the
business,” the plaintiff stated an individual cause of action
against the majority shareholders because he alleged the
payment of executive compensation “was a device to distribute a
disproportionate share of the profits to the two officer
shareholders during a period of business success.” (Jara, supra,
121 Cal.App.4th at p. 1258.) The court read the Supreme Court’s
decision in Jones to allow “a minority shareholder to bring a
personal action alleging ‘a majority stockholders’ breach of a
fiduciary duty to minority stockholders, which resulted in the




                               40
majority stockholders retaining a disproportionate share of the
corporation’s ongoing value.’” (Jara, at pp. 1257-1258; see Jones,
supra, 1 Cal.3d at p. 107; see also Crain v. Electronic Memories &
Magnetics Corp. (1975) 50 Cal.App.3d 509, 521-522 [breach of
fiduciary cause of action against a majority shareholder for self-
dealing that enriched the majority shareholder and left minority
shares “valueless and unsalable” was an individual claim].)
       We have some doubt whether Jara was correctly decided.
At a minimum, however, it is distinguishable. The court in Jara
characterized the plaintiff’s claim as “tantamount to a
discriminatory payment of dividends” and cited cases allowing
individual causes of action to recover the value of
disproportionate payments to majority shareholders. (Jara,
supra, 121 Cal.App.4th at pp. 1256-1257, citing Smith v. Tele-
Communication, Inc. (1982) 134 Cal.App.3d 338, 341-342
[majority shareholders retained disproportionate value of tax
savings]; Crain v. Electronic Memories & Magnetics Corp., supra,
50 Cal.App.3d at p. 521 [majority shareholder “deprived plaintiffs
of their ownership interests in an ongoing and potentially
profitable business without any compensation whatsoever”]; Low
v. Wheeler (1962) 207 Cal.App.2d 477, 479 [majority shareholders
“refused to declare dividends” to minority shareholder]; De
Martini v. Scavenger’s Protective Assn. (1935) 3 Cal.App.2d 691,
698 [majority shareholders deprived the minority shareholders of
their “‘share of the profits of the business’”].)
       The Jara court distinguished the circumstances in these
cases from those in cases “dealing with mismanagement,” such as
Avikian, supra, 98 Cal.App.4th 1108 and Nelson, supra,
72 Cal.App.4th 111. (Jara, supra, 121 Cal.App.4th at p. 1258.)
In Avikian a group of minority shareholders alleged the majority




                               41
shareholders improperly bought and sold assets of the
corporation and, with the corporation in financial distress, chose
to pursue a “self-serving arrangement[ ] causing the demise of
[the corporation],” rather than accepting an investor who was
“willing to rescue” the corporation. (Avikian, at pp. 1115-1116.)
The court in Avikian held that these alleged acts harmed the
corporation rather than merely “affect[ing] the way in which the
parties owned it” (id. at p. 1115) and that, because the plaintiffs’
damages were “the loss in value of their investments in [the
corporation],” their damages were “merely incidental to the
alleged harm inflicted upon [the corporation] and all its
shareholders” (id. at pp. 1115-1116). In Nelson a minority
shareholder sued the majority shareholder for breach of fiduciary
duty after the majority shareholder made “improper management
decisions,” causing the minority shareholder “to lose her
investment and prospective profits.” (Nelson, at p. 124.) The
minority shareholder argued she could bring an individual cause
of action because she “suffered injury to her reputation and
emotional distress, and lost her out-of-pocket expenses, as well as
other employment opportunities.” (Ibid.) The court in Nelson
disagreed: “Because all of the acts alleged to have caused [the
plaintiff’s] injury amount to alleged misfeasance or negligence in
managing the corporation’s business, causing the business to be a
total failure, any [fiduciary] obligations so violated were duties
owed directly and immediately to the corporation.” (Id. at
p. 125.) Moreover, “[t]he economic damages proven at trial were
lost profits to the corporation as the result of rejected
opportunities.” (Id. at p. 126.)
       This case is more like Avikian and Nelson than Jara.
Unlike the plaintiff in Jara, Leonard did not allege Michael and




                                42
Joseph retained a disproportionate share of the Sage Automotive
Group’s value; he alleged Michael and Joseph destroyed the value
of the businesses for all of the shareholders (and members and
partners). The court awarded Leonard damages based on the
overall diminution in value of the Sage Automotive Group, not
the difference in value between Leonard’s shares in the Group
and those of Michael and Joseph. (Cf. Jara, supra,
121 Cal.App.4th at p. 1258 [describing the plaintiff’s damages as
his “fair share of the corporation’s profits”]; see also Jones, supra,
1 Cal.3d at p. 107 [the diminution in value of the minority
shareholders’ stock did not “reflect[ ] an injury to the
corporation,” but instead resulted from the majority shareholders’
self-serving scheme to increase the value of their shares]; Smith
v. Tele-Communication, Inc., supra, 134 Cal.App.3d at p. 342
[plaintiff was “deprived of a portion of his distributive share of
[the corporation]”].) Similar to the plaintiffs’ allegations in
Avikian and Nelson, Leonard alleged that his brothers’
mismanagement diminished the value of the Sage Automotive
Group overall and that the value of each of their interests, “in
turn,” suffered accordingly. That Klein computed Leonard’s
damages by dividing the Sage Automotive Group’s overall
diminution of value by three confirms the gravamen of Leonard’s
complaint was injury to the corporation as a whole, “‘“without
any severance or distribution among individual holders,”’” and
not to Leonard individually. (Grosset, supra, 42 Cal.4th at
p. 1108; see Avikian, supra, 98 Cal.App.4th at p. 1116.)
       The court in Jara also relied on the absence of policy
considerations favoring a derivative action in the context of that
case, including preventing “‘a multiplicity of actions by each
individual shareholder,’” protecting creditors “‘who have first call




                                 43
on the corporate assets,’” and complying with procedural
prerequisites for bringing a derivative action under section 800.14
(Jara, supra, 121 Cal.App.4th at pp. 1258-1259.) Section 800, the
court stated, “shield[s] the corporation from meritless lawsuits by
requiring the plaintiffs to have contemporaneous stock ownership
and by giving the defendants the right to move the court for an
order requiring a bond” and “requires the plaintiffs to submit a
demand to the board of directors before filing suit” to encourage
the “‘intracorporate resolution of disputes’” and protect
“‘managerial freedom.’” (Jara, at p. 1259; see § 800,
subds. (b) & (c).) The court in Jara observed: “The objective of
preventing a multiplicity of lawsuits and assuring equal
treatment for all aggrieved shareholders does not arise at all
when there is only one minority shareholder. The objective of
encouraging intracorporate resolution of disputes and protecting
managerial freedom is entirely meaningless where the
defendants constitute the entire complement of the board of
directors and all the corporate officers. And the policy of


14    Section 800 states the procedural prerequisites to bringing
a derivative action against a corporation. In general, section 800,
subdivision (b), requires a shareholder to inform the directors
about the action and to “make a reasonable effort to induce them
to commence suit themselves or otherwise redress the wrong,
unless such efforts would be ‘useless’ or ‘futile.’” (Friedman et al.,
Cal. Practice Guide: Corporations (The Rutter Group 2021 supp.)
¶ 6:622; see § 800, subd. (b)(2).) Section 800, subdivision (c),
gives the corporation and its directors the right to ask the court
to require a bond under certain circumstances. Sections 17709.02
and 15910.02 provide similar procedural requirements for
derivative actions on behalf of limited liability companies and
limited partnerships, respectively.




                                 44
preserving corporate assets for the benefit of creditors has, at
best, a very weak application where the corporation remains a
viable business.” (Jara, at p. 1259.)
       The court in Nelson also considered whether the policies
advanced by the derivative action rule applied in the context of
close corporations and reached the opposite conclusion. The court
stated: “A derivative action may appear to [the plaintiff] to be an
empty formality when there are only two shareholders, and one
of them is the alleged wrongdoer. However, the law demands
certain prerequisites to bringing a derivative action which have
not been alleged or proven in this case, such as alleging ‘in the
complaint with particularity[, the] plaintiff’s efforts to secure
from the board such action as plaintiff desires, or the reasons for
not making such effort, and . . . further that plaintiff has either
informed the corporation or the board in writing of the ultimate
facts of each cause of action against each defendant or delivered
to the corporation or the board a true copy of the complaint which
plaintiff proposes to file.’” (Nelson, supra, 72 Cal.App.4th at
p. 127.)
       We acknowledge the policies underlying the derivative
action rule do not apply with equal force in actions involving
closely held companies. Requiring Leonard to name the entities
that comprise the Sage Automotive Group (and the UCNP
entities) as nominal defendants in this action will not prevent a
multiplicity of lawsuits or assure equal treatment for all
aggrieved shareholders. And the objective of encouraging
intracorporate resolution of disputes and protecting managerial
freedom has less meaning where Michael, Joseph, and Leonard
constitute the board of directors and corporate officers. (See
Jara, supra, 121 Cal.App.4th at p. 1259.) But the plain language




                                45
of sections 800, 15910.02, and 17709.02 does not exclude close
corporations or small partnerships or companies from the
procedural prerequisites before a shareholder, limited partner, or
member may file a derivative action. (See Nelson, supra,
72 Cal.App.4th at p. 127.) To allow Leonard to maintain his
cause of action for breach of fiduciary duty as an individual
action would essentially eliminate the derivative action rule in
the context of close corporations and other closely held entities.
California law does not support that result.

            3.     Leonard Did Not Allege a Derivative Cause of
                   Action or Comply with the Statutory
                   Prerequisites To Bring Such an Action
       Leonard did not allege a derivative cause of action on
behalf of the Sage Automotive Group (or any of its constituent
entities) or attempt to comply with the requirements of sections
800, 15910.02, or 17709.02 to do so. Therefore, Leonard did not
have standing to bring such an action, and the judgment on the
cause of action for breach of fiduciary duty must be reversed.
(See Bader v. Anderson, supra, 179 Cal.App.4th at p. 793; Nelson,
supra, 72 Cal.App.4th at pp. 127-128.)




                                46
                         DISPOSITION

      The judgment on the causes of action for involuntary
dissolution is modified, consistent with Schrage I, to correct the
amount in favor of Leonard Schrage to $401,509.50 and, as
modified, is affirmed. The order denying Michael and Joseph’s
motion to set aside the judgment is affirmed. The appeals from
the alternative decree and the order appointing the referee are
dismissed. The judgment on the cause of action for breach of
fiduciary duty is reversed. The parties are to bear their costs on
appeal.




                   SEGAL, J.




      We concur:




                   PERLUSS, P. J.




                   FEUER, J.




                                47